Citation Nr: 1723390	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-06 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 1971 rating decision that denied entitlement to service connection for a lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel 

INTRODUCTION

The Veteran has active duty service in the United States Army from December 1968 to December 1970, to include service in the Republic of Vietnam.  He was awarded a Combat Infantrymen Badge and a Vietnam Service Medal, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

In March 2017 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  


FINDING OF FACT

The September 1971 rating decision by the RO was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions then in effect were ignored or incorrectly applied.  


CONCLUSION OF LAW

The RO's September 1971 decision denying entitlement to service connection for a lumbosacral strain was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board notes that CUE claims are based on the evidence of record at the time of the challenged decision; there is no evidentiary development for such claims.  See, e.g., Livesay v. Principi, 15 Vet. App. 165, 178 (2001) ("These rules [implementing duty to notify and assist] make clear that several of the claimant-friendly provision of title 38 generally applicable to the adjudication of VA benefits claims do not apply to CUE motions."; "there is nothing in the text of the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions"); see also Parker v. Principi, 15 Vet.App. 407, 412 (2002) (citing Livesay for the proposition:  "the VCAA is not applicable to CUE matters").

Accordingly, the Board finds that no further action is necessary to comply with the duty to notify or assist.

Analysis

The Veteran has alleged that VA committed error when it failed to grant him entitlement to service connection for a lumbosacral strain in the original September 1971 rating decision.  

The Veteran asserted at the Board hearing that he had been told that VA lost his service treatment records, and that he had been originally denied entitlement to service connection for his low back disability in 1971, and that he had been repeatedly denied entitlement to service connection over the years because of the lack of service treatment records.  He indicated that in the most recent VA examination in December 2012 the VA examiner had a copy of his service treatment records, and that VA had been misleading him for many years as to the location of his records.  The RO granted him entitlement to service connection for a lumbosacral strain soon after that VA examination, and the Veteran contends that there was CUE in the original RO denial in 1971.  

CUE is "a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2016).  For CUE to exist, either (1) the correct facts, as they were known at the time, were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 38 C.F.R. § 20.1403.  Review of a request for revision on the basis of CUE is based on the record and law that existed at the time of the decision in question.  Russell v. Principi, 3 Vet. App. 310, 314 (1992) (en banc).  The Board notes that VA's failure to comply with the duty to assist cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2); see also Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002) ("[A] breach of the duty to assist cannot constitute CUE.").  Likewise, an allegation that the adjudicator improperly weighted or evaluated evidence cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(3); see also Damrel, 6 Vet. App. at 246. 

It crucial for the Veteran to understand that the standard for CUE is very high.  The United States Court of Appeals for Veterans Claims (Court) has held that, under the heightened pleading requirements set forth in Fugo v. Brown, 6 Vet. App. 40 (1993), an alleged CUE must be the "kind of error . . . that if true, would be CUE on its face."  A claimant must do more than cite a "laundry list" of laws and regulations and the doctrines they express.  A mere disagreement with how the facts were evaluated does not constitute an allegation which is adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel, 6 Vet. App. 242.

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) (West 2014) are inapplicable in CUE.  See 38 C.F.R. § 20.1411(a) (2016).  In fact, the moving party bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

The claim in question is one for entitlement to service connection for a lumbosacral strain.  To establish service connection there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  This was the state of the law in 1971 as well.  

The Veteran's claim for a lumbosacral strain has been subject to a lengthy procedural history.  The Veteran separated from service in December 1970 and applied for entitlement to service connection for a lumbosacral strain in January 1971.  The claim was denied in the original rating decision in September 1971 because there was no current evidence of a lumbosacral strain or pain with movement in the back on VA examination.  The Veteran instituted another claim in July 1988 and in January 1994 both of which declined to reopen the claim because there was no new and material evidence to reopen the September 1971 rating decision, namely evidence to establish a current low back disability.  

When the Veteran applied for entitlement to service connection for a lumbosacral strain in June 2001, the claim was denied in a February 2003 rating decision.  However, that rating decision acknowledged that new evidence had been submitted to show a current spinal disability, and for that reason the claim was reopened.  However, the claim continued to be denied because there was no evidence of a chronic spinal disability with permanent residuals that began in service.  The RO continued to deny the Veteran's claim in a December 2003 rating decision.  

In October 2009 the Veteran instituted the current CUE claim, which was denied in a February 2010 rating decision.  The Veteran submitted a notice of disagreement in June 2010 wherein he disagreed with all of the adjudicative determinations pertaining to the low back injury.  The RO interpreted this as a new claim for entitlement to service connection, and in October 2012 he underwent VA examination in connection with his claim, at which time the VA examiner found that the Veteran's low back disability was at least as likely as not incurred in or caused by the claimed in service injury, event, or illness.  In making this determination the VA examiner noted that the Veteran's service discharge examination and current back disability involved the same low back pain and right-sided radiculopathy, and therefore the current spinal disability was incurred and had its origin in the service in 1968 to 1970.  The VA examiner also noted two treatment entries in November and December 1970.  The Veteran was granted entitlement to service connection for a low back disability in December 2012.  

The Board wishes to clarify, first and foremost, that the Veteran's service treatment records have been in the claims file since 1970.  There is no evidence that the Veteran's service treatment records were lost.  The Board sincerely apologizes for any miscommunication to the Veteran; VA has had possession of these service treatment records since the Veteran separated from active duty service.  However, assuming arguendo that VA did not have the service treatment records in 1971, the Veteran's allegation is that VA failed to fulfill the duty to assist by not supplying the service treatment records.  A failure to fulfill the duty to assist cannot, as a matter of law, constitute CUE.  38 C.F.R. § 20.1403(d)(2); Cook, 318 F.3d at 1344-45.  This aspect of the Veteran's argument is without merit.

As noted, entitlement to service connection requires three elements: (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson, 581 F.3d 1313; Pond, 12 Vet. App. 341.  The Board notes that the Veteran's September 1971 claim was denied because there was no evidence of a current disability.  Namely, when the Veteran underwent VA examination in February 1971 the physical examination showed no tenderness or percussion along the lumbosacral vertebra, no paravertebral muscle spasm, and a normal full range of motion of the back without pain.  The Veteran was diagnosed with lumbosacral strain, history of, not found at this examination.  Based on the lack of physical examination findings during the VA examination, the Veteran was denied entitlement to service connection in September 1971.  

The Board maintains that VA has had the Veteran's service treatment records showing that he sought treatment for back pain during service since separation.  However, even if VA did not have those service treatment records, that was not the reason he was initially denied entitlement to service connection.  He was denied because of the lack of current disability in September 1971.  It is clear that the RO considered all the facts as they were known at the time and properly applied the law in effect at that time, in that the evidence existing at the time of the 1971 rating decision showed no current disability.  Any argument to the contrary is a dispute about how the facts were weighed by the RO, which is not CUE.

In later appeals, most notably in his June 2001 claim, the Veteran provided VA treatment records detailing treatment for a low back disability.   For this reason, the February 2003 rating decision reopened the claim finding that there was a current disability.  In that instance, however, the missing element was a nexus between the current disability and an in-service disease or injury.  Again, the service treatment records were available, but at the time there was no link between the current disability and active duty service.  This decision was made based on the facts available in the evidence, which at the time showed no nexus.  The Veteran has not suggested that there was CUE in the February 2003 rating decision, but any arguments that the RO was unable to find a nexus based on the evidence available at the time would again be a dispute as to how the facts were weighed by the RO.

The VA examination and opinion from October 2012 provided the nexus between the Veteran's in-service spinal pain and his current spinal disability and for this reason entitlement to service connection was granted in December 2012.  It was at that time, and no sooner, that the Veteran had all three elements required for entitlement to service connection.  Although this case has been subject to a lengthy procedural history with many denials, the fact remains that it was not until 2012 that the Veteran had all three elements required for entitlement to service connection.  The assertion that there was an arguable case in favor of service connection at the time of a prior rating decision does not establish CUE.  Simply to allege CUE on the basis that previous adjudications improperly weighed and evaluated the evidence, or failed to meet the duty to notify and assist, can never rise to the stringent definition of CUE.  In other words, to present a valid claim of CUE, the Veteran cannot simply request that the Board reweigh or reevaluate the evidence Crippen v. Brown, 9 Vet. App. 412 (1996).

The Board acknowledges that the Veteran received treatment for back pain in service, which was sufficient to show an in-service event or injury.  During his 2001 claim he submitted evidence of temporal back treatment, showing that there was a current disability.  An October 2012 VA examination and opinion provided a nexus linking the current disability to service, at which time entitlement to service connection was established.  Despite the argument of missing treatment records, there is nothing to establish that all three elements required for entitlement to service connection were present at the time of the 1971 rating decision such that reasonable minds could not differ and that result would have been manifestly different but for the error.  Accordingly, the Board finds that revision of the September 1971 rating decision on the basis of CUE is not warranted.


ORDER

Revision of the September 1971 RO rating decision on the basis of CUE is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


